       Case 4:19-cv-00892-HSG Document 45 Filed 04/12/19 Page 1 of 6



 1   Douglas N. Letter, General Counsel (D.C. Bar No. 253492)
     Todd B. Tatelman, Deputy General Counsel (VA Bar No. 66008)
 2   Megan Barbero, Associate General Counsel (MA Bar No. 668854)
 3   Kristin A. Shapiro, Assistant General Counsel (D.C. Bar No. 1007010)
     Brooks M. Hanner, Assistant General Counsel (D.C. Bar No. 1005346)
 4   Sarah E. Clouse, Attorney (MA Bar No. 688187)

 5   OFFICE OF GENERAL COUNSEL
     U.S. HOUSE OF REPRESENTATIVES
 6   219 Cannon House Office Building
     Washington, D.C. 20515
 7   (202) 225-9700 (telephone)
     (202) 226-1360 (facsimile)
 8   douglas.letter@mail.house.gov

 9   Counsel for Amicus Curiae the United States House of Representatives

10                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
11                                  OAKLAND DIVISION

12
     SIERRA CLUB and SOUTHERN BORDER
13                                                     Case No. 4:19-cv-00892-HSG
     COMMUNITIES COALITION,
14                                                     P.I. Hearing Date: May 17, 2019
                                     Plaintiffs,
                                                       Time: 10:00 AM
15
                   v.
16                                                     CONSENT MOTION FOR LEAVE
                                                       TO FILE MEMORANDUM OF
     DONALD J. TRUMP, President of the United
17                                                     THE UNITED STATES HOUSE OF
     States, in his official capacity, et al.,
                                                       REPRESENTATIVES AS AMICUS
18                                                     CURIAE
                                     Defendants.
19

20

21

22

23

24

25

26

27

28

     MOTION FOR LEAVE TO FILE BRIEF AS AMICUS CURIAE OF THE U.S. HOUSE OF REPRESENTATIVES
                                       (4:19-cv-00892-HSG)
       Case 4:19-cv-00892-HSG Document 45 Filed 04/12/19 Page 2 of 6



 1   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

 2          The U.S. House of Representatives respectfully moves for leave to file the attached

 3   memorandum as amicus curiae in the above-captioned matter. 1 Plaintiffs and defendants consent

 4   to the House’s motion. A copy of the House’s proposed amicus curiae brief and a proposed order

 5   are attached.

 6                                    STATEMENT OF INTEREST

 7          The House’s motion for leave to file as amicus curiae should be granted because the

 8   House has a compelling institutional interest in this case, which involves the Executive Branch

 9   defendants’ unconstitutional expenditure of funds to build a wall along the southern border of the

10   United States without a valid Congressional appropriation. The House respectfully submits that

11   its amicus brief will aid the Court’s understanding of the Congressional appropriations issues

12   presented here.     This case arises out of defendants’ flagrant disregard for the bedrock

13   constitutional principle that “[n]o Money shall be drawn from the Treasury, but in Consequence

14   of Appropriations made by Law.” U.S. Const. art. I, § 9, cl. 7. The Appropriations Clause vests

15   Congress with “exclusive power over the federal purse,” U.S. Dep’t of the Navy v. FLRA, 665

16   F.3d 1339, 1346 (D.C. Cir. 2012) (quotation marks omitted), and it “was one of the most

17   important authorities allocated to Congress in the Constitution’s ‘necessary partition of power

18   among the several departments,’” id. (quoting The Federalist No. 51 (James Madison)). The

19   Framers vested appropriations authority in Congress to provide it with “the most complete and

20   effectual weapon with which any constitution can arm the immediate representatives of the

21   people.” The Federalist No. 58 (James Madison).

22          Defendants’ trespass on Congress’s appropriations authority therefore inflicts a serious

23   injury upon the House as an institution. “Congress . . . is the only body empowered by the

24          1
                The Bipartisan Legal Advisory Group (which consists of the Speaker, the Majority
25   Leader, the Majority Whip, the Republican Leader, and the Republican Whip) authorized the
     filing of this brief on behalf of the House. This group “speaks for, and articulates the institutional
26   position of, the House in all litigation matters.” Rule II.8(b) of the U.S. House of Representatives
     (116th Cong.). The Republican Leader and the Republican Whip decline to support this filing for
27   institutional reasons, as the appropriate recourse provided under Article I of the U.S. Constitution
     is to pass legislation.
28
                                                        1
      MOTION FOR LEAVE TO FILE BRIEF AS AMICUS CURIAE OF THE U.S. HOUSE OF REPRESENTATIVES
                                        (4:19-cv-00892-HSG)
        Case 4:19-cv-00892-HSG Document 45 Filed 04/12/19 Page 3 of 6



 1   Constitution to adopt laws directing monies to be spent from the U.S. Treasury,” and “this

 2   constitutional structure would collapse, and the role of the House would be meaningless, if the

 3   Executive could circumvent the appropriations process and spend funds however it pleases.” U.S.

 4   House of Representatives v. Burwell, 130 F. Supp. 3d 53, 71 (D.D.C. 2015). On April 5, 2019,

 5   the House filed suit in the U.S. District Court for the District of Columbia to seek redress for

 6   defendants’ unconstitutional actions. See U.S. House of Representatives v. Mnuchin, No. 1:19-

 7   cv-00969 (D.D.C.) The House seeks to participate as amicus curiae in this case in further defense

 8   of its constitutional authority. 2

 9                                             ARGUMENT

10           This Court may in its discretion allow the participation of amicus curiae, and does not

11   impose “strict prerequisites that must be established prior to qualifying for amicus status.” In re

12
             2
              The House regularly appears as amicus curiae in cases in which its institutional powers
13
     are implicated. See, e.g., Br. of the House as Amicus Curiae Supporting Resp’ts, Patchak v.
14   Zinke, 138 S. Ct. 897 (2018) (No. 16-498); Br. of the House as Amicus Curiae Supporting
     Certiorari, Sokolow v. Palestinian Liberation Org., No. 16-1071 (S. Ct. Apr. 6, 2017); Br. of
15   Amici Curiae the [House] & 225 Individual Members of the U.S. House of Representatives in
     Supp. of Resp’ts, Bank Markazi v. Peterson, 136 S. Ct. 1310 (2016) (No. 14-770); Br. of Amicus
16   Curiae the [House] in Supp. of Pet’r, Renzi v. United States, No. 11-557 (S. Ct. Dec. 2, 2011); Br.
     of the House as Amicus Curiae Supporting Affirmance, Land of Lincoln Mut. Health Ins. Co. v.
17
     United States, 892 F.3d 1184 (Fed. Cir. 2018) (No. 2017-1224); Br. of the [House] as Amicus
18   Curiae Supporting Affirmance, Council of the Dist. of Columbia v. Gray, 42 F. Supp. 3d 134
     (D.C. Cir. 2014) (No. 14-7067); Br. of the [House] as Amicus Curiae, United States v. Renzi, 769
19   F.3d 731 (9th Cir. 2014) (No. 13-10588); Br. of the [House] as Amicus Curiae Supporting
     Affirmance, Cause of Action v. Nat’l Archives & Records Admin., 753 F.3d 210 (D.C. Cir. 2014)
20   (No. 13-5127); Br. of the [House] as Amicus Curiae Supporting Affirmance of District Court
21   Order, United States v. Verrusio, 762 F.3d 1 (D.C. Cir., 2013) (No. 11-3080); Br. of Amicus
     Curiae the [House] in Supp. of Appellant, United States v. Rainey, 757 F.3d 234 (5th Cir. 2013)
22   (No. 13-3070); Br. of House as Amicus Curiae, United States v. Collins, No. 1:18-cr-00567
     (S.D.N.Y. Apr. 4, 2019); Br. of House as Amicus Curiae, California v. Trump, 267 F. Supp. 3d
23   1119 (N.D. Cal. 2017) (No. 3:17-cv-05895); Mem. of the [House] as Amicus Curiae, Council of
     the Dist. of Columbia v. Gray, 42 F. Supp. 3d 134 (D.D.C. 2014) (No. 1:14-cv-00655); In re
24   Search of The Rayburn House Office Bldg. Room No. 2113, 432 F. Supp. 2d 100, 104-05 (D.D.C.
25   2006); Byrd v. Raines, 956 F. Supp. 25, 27 (D.D.C. 1997); United States v. Rose, 790 F. Supp.
     340, 340 (D.D.C. 1992); United States v. Eichman, 731 F. Supp. 1123, 1127 n.6 (D.D.C. 1990);
26   Webster v. Sun Co., 561 F. Supp. 1184, 1185-86 (D.D.C. 1983); see also Atkins v. United States,
     556 F.2d 1028, 240-41 (Ct. Cl. 1977) (noting participation of Speaker of the House as amicus
27   curiae at the invitation of the court, after DOJ conceded the unconstitutionality of the statute at
     issue).
28
                                                      2
      MOTION FOR LEAVE TO FILE BRIEF AS AMICUS CURIAE OF THE U.S. HOUSE OF REPRESENTATIVES
                                        (4:19-cv-00892-HSG)
       Case 4:19-cv-00892-HSG Document 45 Filed 04/12/19 Page 4 of 6



 1   Dynamic Random Access Memory Antitrust Litigation, No. M-02-1486-PJH, 2007 WL 2022026,

 2   at *1 (N.D. Cal. July 9, 2007). Rather, “an individual or entity seeking to appear as amicus must

 3   merely make a showing that his/its participation is useful to or otherwise desirable to the court.”

 4   Id. “The touchstone is whether the amicus is ‘helpful,’ and there is no requirement ‘that amici

 5   must be totally disinterested.’” California v. U.S. Dep’t of Labor, No. 2:13-cv-02069-KJM-

 6   DAD, 2014 WL 12691095, at *1 (E.D. Cal. Jan. 14, 2014) (quoting Hoptowit v. Ray, 682 F.2d

 7   1237, 1260 (9th Cir. 1982), abrogation on other grounds recognized by Montijo v. Swaney, 754

 8   F. App’x 522 (9th Cir. 2018)).

 9             Here, this Court would benefit from briefing by the House because the questions

10   presented in this litigation involve matters that go to the heart of the separation of powers:

11   Congress’s power of the purse, and the restraints imposed on the Executive Branch by the

12   Appropriations Clause, which expressly precludes expenditures of federal funds absent

13   Congressional authorization. The House is well-positioned to provide this Court with unique

14   insight into the appropriations process. As part of the Legislative Branch, the House offers a

15   perspective distinct from the parties, which is particularly important given the separation-of-

16   powers concerns implicated by this action. By addressing the Congressional appropriations

17   process, and specifically the Congressional limitations on appropriations for the construction of a

18   wall along the southern border, the House’s participation will provide the Court with an important

19   perspective in this case. Accordingly, the House should be granted leave to participate as amicus

20   curiae.

21                                            CONCLUSION

22             For the foregoing reasons, the House’s motion for leave to file the attached memorandum

23   as amicus curiae should be granted.

24

25

26

27

28
                                                      3
      MOTION FOR LEAVE TO FILE BRIEF AS AMICUS CURIAE OF THE U.S. HOUSE OF REPRESENTATIVES
                                        (4:19-cv-00892-HSG)
       Case 4:19-cv-00892-HSG Document 45 Filed 04/12/19 Page 5 of 6



 1                                               Respectfully submitted,

 2                                               /s/ Douglas N. Letter
                                                 DOUGLAS N. LETTER (D.C. Bar No. 253492)
 3                                                   General Counsel
                                                 TODD B. TATELMAN (VA Bar No. 66008)
 4
                                                     Deputy General Counsel
 5                                               MEGAN BARBERO (MA Bar No. 668854)
                                                     Associate General Counsel
 6                                               KRISTIN A. SHAPIRO (D.C. Bar No. 1007010)
                                                     Assistant General Counsel
 7                                               BROOKS M. HANNER (D.C. Bar No. 1005346)
                                                     Assistant General Counsel
 8
                                                 SARAH E. CLOUSE (MA Bar No. 688187)
 9                                                   Attorney

10                                               OFFICE OF GENERAL COUNSEL*
                                                 U.S. HOUSE OF REPRESENTATIVES
11                                               219 Cannon House Office Building
                                                 Washington, D.C. 20515
12                                               (202) 225-9700 (telephone)
                                                 (202) 226-1360 (facsimile)
13                                               douglas.letter@mail.house.gov

14                                               Counsel for Amicus Curiae the United States House
                                                 of Representatives
15

16

17

18

19

20

21

22

23

24

25          *
               Attorneys for the Office of General Counsel for the U.S. House of Representatives are
26   “entitled, for the purpose of performing the counsel’s functions, to enter an appearance in any
     proceeding before any court of the United States or of any State or political subdivision thereof
27   without compliance with any requirements for admission to practice before such court.” 2 U.S.C.
     § 5571.
28
                                                    4
      MOTION FOR LEAVE TO FILE BRIEF AS AMICUS CURIAE OF THE U.S. HOUSE OF REPRESENTATIVES
                                        (4:19-cv-00892-HSG)
       Case 4:19-cv-00892-HSG Document 45 Filed 04/12/19 Page 6 of 6



 1                                    CERTIFICATE OF SERVICE

 2          I hereby certify that on April 12, 2019, I caused the foregoing document to be filed via

 3   the U.S. District Court for the Northern District of California’s CM/ECF system, which I

 4   understand caused service on all registered parties.

 5
                                                            /s/ Douglas N. Letter
 6                                                          Douglas N. Letter
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      MOTION FOR LEAVE TO FILE BRIEF AS AMICUS CURIAE OF THE U.S. HOUSE OF REPRESENTATIVES
                                        (4:19-cv-00892-HSG)
